803 F.2d 721
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.AVIS SCHMIDT, Plaintiff-Appellantv.DAVID GREINER, Defendant-Appellee.
No. 85-1704.
United States Court of Appeals, Sixth Circuit.
Sept. 26, 1986.

Before:  KENNEDY and MARTIN, Circuit Judges;  and PECK, Senior Circuit Judge.
PER CURIAM.


1
Avis Schmidt appeals from the judgment of the District Court granting David Greiner's Motion for Summary Judgment.


2
Upon consideration of the entire record and the briefs filed herein, we affirm the judgment of the District Court for the reasons stated by Judge Gibson in his Opinion filed July 22, 1985.